Title: From George Washington to Anne-César, chevalier de La Luzerne, 17 May 1781
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        Sir

                            Head Quarters New Windsor 17th May 1781
                        
                        The inclosed dispatches have just been sent to me with a request that I would forward them immediately to
                            your Excellency. Count Charlus mentions that the packet for the Marquis de la Fayette is of good
                            consequence and wishes it may be transmitted to him by a safe conveyance. I have the honor to be with very great Respect
                            and Esteem Your Excellency’s Most obt Servant
                        
                            Go: Washington

                        
                    